Hart, J. (after stating the facts). It is insisted by counsel for Johns that the evidence does not support the verdict, and in this contention we think counsel is correct. Meyers testified that he had quit the service of Patterson at the time he hired to Johns. According to his testimonjq Johns did not have anything to do with inducing him to quit Patterson. His testimony in this respect is corroborated by that of Johns. Johns 'testified that he had never seen Meyers before he hired him and did not know he was working for Patterson. On cross-examination he' testified that he did not state in the justice court that he knew the negro was working on the Patterson farm. Patterson testified that Johns stated in the justice court that he knew the negro had been working on the Patterson farm at the time he hired him. It is claimed by counsel for Patterson that this testimony was sufficient to carry the case to the jury. We do not think so. Even if Johns knew that Meyers had been working on the Patterson farm, he would not be liable for damages under the statute unless he enticed the servant away from the service, or knowingly hired him while in the service. The undisputed evidence shows that Meyers had left the service of Patterson at the time he hired to Johns, and the mere fact that he still slept on the farm of Patterson did not continue Mm in Patterson’s employment. It follows that the judgment must be reversed; and,' inasmuch as the case has been fully developed, it- will be dismissed. It is so ordered.